Citation Nr: 1544948	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-45 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for tinea pedis with onychomycosis prior to March 29, 2014, and to a disability rating in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Waco, Texas.  

The Veteran testified at a hearing in October 2013 before the undersigned.  A copy of the transcript is of record.  

In February 2014, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

In a May 2014 rating decision, the AMC granted a 10 percent disability rating for tinea pedis with onychomycosis, effective March 29, 2014.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In November 2014, the Board again remanded the case for further development and it has now been returned to the Board. 


FINDINGS OF FACT

1. Prior to March 29, 2014, the Veteran's tinea pedis with onychomycosis did not affect at least 5 percent, but less than 20 percent of his entire body, or at least 5 percent, but less than 20 percent of exposed areas, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  

2. For the period from March 29, 2014 through October 6, 2014, the Veteran's tinea pedis with onychomycosis did not affect 20 to 40 percent of his entire body, or 20 to 40 percent of exposed areas, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period

3. Beginning October 7, 2014, the Veteran's tinea pedis with onychomycosis required the use of systemic therapy for six months.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for tinea pedis with onychomycosis prior to March 29, 2014, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2015).

2. For the period from March 29, 2014, to October 6, 2014, the criteria for a disability rating in excess of 10 percent for tinea pedis with onychomycosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2015).

3. Beginning October 7, 2014, the criteria for a 30 percent disability rating, but no higher, for tinea pedis with onychomycosis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  A letter dated in February 2014 satisfied the duty to notify provisions with regard to the Veteran's increased rating claim.  Although the letter was not issued prior to the initial adjudication of his claim, his claim was readjudicated in the April 2014 and February 2015 Supplemental Statements of the Case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) records have been obtained.  

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim in November 2009, March 2014, and January 2015.  The VA examinations are adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his tinea pedis with onychomycosis in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board notes that the March 2014 VA examination did not address whether the Veteran's tinea pedis is analogous to scars.  However, the portion of the examination that described the symptoms of his tinea pedis is adequate.  Further, the January 2015 VA examination addressed whether his tinea pedis is analogous to scars.  

The Veteran and his daughter testified at a hearing before the undersigned in October 2013.  The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In February 2014, the Board remanded this case so the Veteran could receive proper notice under the VCAA, so additional VA treatment records could be obtained, and so he could undergo an examination.  The RO issued a VCAA letter in February 2014 and obtained additional VA treatment records.  The Veteran underwent a VA examination in March 2014.  Because the examiner did not address whether the Veteran's tinea pedis was analogous to scars, that portion of the examination was inadequate.  In November 2014, the Board remanded this case so that SSA and VA treatment records could be obtained, and so the Veteran could undergo another examination during which the examiner would determine whether his tinea pedis was analogous to scars.  The AOJ obtained SSA and VA treatment records and in January 2015, the Veteran underwent an adequate VA examination, as discussed above.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Rating Claim  

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's tinea pedis with onychomycosis was assigned an initial noncompensable disability rating under Diagnostic Code 7806.  Effective March 29, 2014, the disability rating was increased to 10 percent.  Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected by the skin condition, and; no more than topical therapy was required during the past 12 month period.  38 C.F.R. § 4.118 (2015).  

A 10 percent evaluation is warranted when at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Id.  

A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  

A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed area are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.  

The rating criteria further state that the skin condition may be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, and 7805).  Id.  The Board notes that the version of 38 C.F.R. § 4.118 that is applicable to the Veteran's claim does not contain Diagnostic Code 7803, which was removed.  Id.  

A. Period Prior to March 29, 2014

The Veteran underwent a VA examination in November 2009.  He reported scaling skin, occasional bleeding, and discoloration of his toenails.  He reported using topical medications and the examiner stated that he did not use systemic therapy.  The examiner stated that there was no functional impairment as the result of his skin condition.  The examiner concluded that none of the Veteran's exposed areas were affected, and less than 2 percent of his entire body was affected.  The findings of the November 2009 VA examiner show that the Veteran's skin condition is most accurately described by a noncompensable evaluation under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2015).  

In October 2013, the Veteran and his daughter testified at a hearing before the undersigned.  He stated that he used topical medications.  He stated that his feet itched and that sometimes his skin was discolored.  He did not like to wear shoes because he felt that they irritated his feet.  He stated that itching sometimes kept him awake at night and his daughter testified that the Veteran was unable to drive because he loses feeling in his feet.  The Veteran's hearing testimony does not support a 10 percent disability rating.  Although the Veteran's description of his symptoms is both competent and credible, it does not address the area of his body that is impacted by his condition.  Further, he testified that he only used topical medication.  A compensable disability rating is not warranted based upon the hearing testimony.  

Prior to March 29, 2014, the Veteran's VA treatment records consistently note diagnoses of tinea pedis with onychomycosis and prescriptions for topical medications.  He consistently complained of itching.  In February 2014, he complained of burning in his toes and feet, with itching and scaly skin.  The VA treatment records do not show that his tinea pedis impacts at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of his exposed areas.  They also do not show that he uses intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  

The SSA records do not address his tinea pedis. 

The medical and lay evidence of record does not support a finding that the Veteran's tinea pedis would be more appropriately rated under the Diagnostic Codes for scars.  

A compensable disability rating for tinea pedis prior to March 29, 2014, is not warranted because his disability picture does not more closely approximate a 10 percent rating under Diagnostic Code 7806.  38 C.F.R. § 4.7 (2015).   

B. Period Beginning March 29, 2014

The Veteran underwent a VA examination on March 29, 2014.  The examiner diagnosed tinea pedis with onychomycosis, and noted that the Veteran used only topical medications.  He used topical medications for a period of six weeks or more, but not constantly.  Upon examination, it was found that his tinea pedis affected between five percent but less than 20 percent of his total body area, and none of his exposed areas.  The examiner stated that his tinea pedis produced no functional impact.  The findings of the VA examiner show that, beginning March 29, 2014, the Veteran's disability picture was more closely described by the criteria for a 10 percent rating under Diagnostic Code 7806.  Specifically, the examiner found that at least 5 percent, but less than 20 percent of his entire body was affected.  38 C.F.R. § 4.118 (2015).  

The VA treatment records from March 29, 2014 through October 6, 2014 do not address the area of his body that was affected by his tinea pedis.  The VA treatment records show that during this period, he used topical medications only.  

The Veteran did not provide lay evidence in support of his claim for the period from March 29, 2014 through October 6, 2014.  

The evidence of record does not support a finding that the Veteran's tinea pedis would be more appropriately rated under the Diagnostic Codes for scars.  

A 30 percent evaluation under Diagnostic Code 7806 is not warranted because the evidence does not show that 20 to 40 percent of his entire body or 20 to 40 percent of his exposed areas were affected, or that he used systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 30 percent disability rating for tinea pedis for the period from March 29, 2014 through October 6, 2014, is not warranted because his disability picture does not more closely approximate a 30 percent rating under Diagnostic Code 7806.  38 C.F.R. § 4.7 (2015).   

C. Period Beginning October 7, 2014

The Veteran's VA treatment records show that on October 7, 2014, he was prescribed Diflucan to take weekly for 6 months.  Diflucan is the trade name for the drug fluconazole.  Dorland's Illustrated Medical Dictionary, 517 (32nd ed. 2012).  Fluconazole is a systemic antifungal medication.  Id., at 719.  The rating criteria for a 30 percent disability rating under Diagnostic Code 7806 note that systemic therapy "such as" corticosteroids or other immunosuppressive drugs are required for a total of six weeks or more during the last 12 month period.  The Board finds that the use of the language "such as" means that it is not required that the systemic drug be a corticosteroid or an immunosuppressant.  Reviewing the evidence in a light most favorable to the Veteran, the Board finds that the prescription of Diflucan for a period of six months satisfies the criteria for a 30 percent disability rating under Diagnostic Code 7806, effective October 7, 2014, which is when it was first prescribed.  

The Veteran's VA treatment records for the period beginning October 7, 2014, show consistent complaints of itchy and scaly skin and a prescription for Diflucan.  

In January 2015, the Veteran underwent a VA examination.  The examiner noted that the Veteran used "various topical preparations" and had a prescription for Diflucan.  The examiner stated that the Veteran took Diflucan for a period of six weeks or more, but did not take it constantly.  Upon examination, the examiner found that the Veteran's tinea pedis impacted less than five percent of his total body area and none of his exposed areas.  The examiner stated that the Veteran's disability impacted his ability to work because he avoided wearing shoes during flare ups, which occurred three to four times a year for seven to eight days at a time.  

Under Diagnostic Code 7806, a 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed area are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.  In this case, the evidence does not show that the area requirements for a 60 percent rating are met.  Additionally, the record shows that the Veteran undergoes systemic therapy, but not constantly or near-constantly.  For these reasons, a 60 percent disability rating for tinea pedis beginning October 7, 2014, is not warranted.  

The examiner concluded that the Veteran's condition was not analogous to superficial scarring, meaning "without underlying tissue damage."  He elaborated that "...there are no findings to suggest other effects of the tinea pedis, such as limitation of joint motion."  The examiner measured the Veteran's skin condition on his feet and stated that his hyperkeratosis with skin flaking was approximately 11 centimeters (cm) by 2.5 cm (27.5 square cm) on the right foot and 9 cm by 3 cm (27 square cm) on the left foot.  His tinea pedis is not more appropriately rated as scars under Diagnostic Codes 7801, 7802 and 7804 because the areas affected do not meet the required measurements.  

Under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head face, or neck, that are deep and nonlinear, a 10 percent rating is warranted when the scars have area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  In this case, the combined area of the Veteran's tinea pedis is 54.5 square centimeters.  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118 (2015).  Therefore, the criteria for even a 30 percent rating are not met.  

Under Diagnostic Code 7802, burn scars or scars due to other causes, not of the head face, or neck, that are superficial and nonlinear, a 10 percent rating is warranted when the scars have an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 (2015).  The area impacted by the Veteran's tinea pedis is not large enough to meet this criterion, and Diagnostic Code 7802 is less favorable to him because a 10 percent rating is the maximum available schedular evaluation.

Lastly, under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118 (2015).  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  According to the January 2015 VA examiner, there was no evidence of pain during the examination.  Further, the criteria for the 30 percent rating, which requires that there be five or more scars.  Additionally, Diagnostic Code 7804 is less favorable to the Veteran because a 30 percent rating is the maximum available schedular evaluation.  

For these reasons, evaluating the Veteran's tinea pedis under the rating criteria for scars is not appropriate.  

A 30 percent disability rating under Diagnostic Code 7806 is granted beginning October 7, 2014, the date that the record shows the Veteran began undergoing systemic therapy.  A 60 percent disability rating for tinea pedis for the period beginning October 7, 2014, is not warranted because his disability picture does not more closely approximate a 60 percent rating under Diagnostic Code 7806, for the reasons discussed above.  38 C.F.R. § 4.7 (2015).   

D. Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's tinea pedis are contemplated by the schedular criteria set forth in Diagnostic Code 7806.  In this case, the manifestations of the Veteran's disability (flakes, scales, itching, area covered, and medication taken) are contemplated by the schedular criteria.  The Board notes that itching is specifically contemplated by the criteria which evaluates the Veteran's disability based on the percentage of body area affected as well as frequency of treatment thereof.  The Veteran asserts that his symptoms interfere with his sleep.  Itching is contemplated by the rating criteria, and experiencing an itching sensation that happens to coincide with a period of activity or while sleeping is not an exceptional or unusual feature of tinea pedis.  

The Veteran and his daughter assert that he experiences numbness in his feet.   The Board notes that the Veteran's VA treatment records reflect that he carries diagnoses of bilateral lumbar radiculopathy to the lower extremities, which is responsible for his numbness.  

The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected tinea pedis, such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

E. TDIU  

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In this case, the record shows that the Veteran last worked in 2003.  His SSA records list the following disabilities as interfering with his ability to work: degenerative joint disease of the spine, rheumatoid arthritis in the back and hands, neck pain, and depression.  None of these conditions are service-connected.  The SSA found him disabled primarily due to severe major depression that was recurrent with psychotic features, and secondarily due to a history of alcohol abuse.  The Veteran has not asserted, nor does the record show, that he is unemployable due to any of his service-connected disabilities.  Therefore, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 


ORDER

A compensable disability rating for tinea pedis with onychomycosis prior to March 29, 2014, is denied.  

A disability rating in excess of 10 percent for tinea pedis with onychomycosis for the period from March 29, 2014, to October 6, 2014, is denied.

A 30 percent disability rating for tinea pedis with onychomycosis is granted, beginning October 7, 2014.  



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


